              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL SANCHEZ-SEQUERA,
      Petitioner,                                 NO. 3:18-CV-0184

             v.                                   (JUDGE CAPUTO)
CLAIR DOLL, et al.
      Respondents.

                                 MEMORANDUM
      Presently before me is the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2241 (Doc. 1) filed by Petitioner Daniel Sanchez-Sequera (“Petitioner”). For the
reasons that follow, the Petition will be granted insofar as Petitioner seeks an
individualized bond hearing.
                                   I. Background
      Petitioner is a Venezuelan national who left Venezuela in December 2011 and
has not returned since. (See Doc. 1, Ex. G at 49). Petitioner acquired legal status in
Costa Rica shortly thereafter. (See id.). On December 2, 2014, Petitioner entered the
United States on a valid B-2 non-immigrant visa. (See id., Ex. I at 60).
      On January 7, 2015, Petitioner was arrested for money laundering and mail fraud
based on his involvement in a scheme with others to purchase Viagra and Cialis from
India for resale in the U.S. “as if the drugs originated in the United States under FDA
approval.” (Id., Ex. G at 47; see also Doc. 8-1, Ex. 1 at 4). Petitioner pleaded guilty
on October 29, 2015 and was sentenced to imprisonment of twenty-one months for
each offense. (See Doc. 1, Ex. G at 47).
      On or about July 14, 2016, Petitioner was turned over to Immigration and
Customs Enforcement (“ICE”), who kept him in custody. (See id., Ex. N at 98; Doc.
8-1, Ex. 2 at 6-8). Having been found removable under INA § 237(a)(2)(A)(iii) for
committing an aggravated felony, ICE issued Petitioner an I-851, Notice of Intent to
Issue a Final Administrative Removal Order. (See id.). Even though Petitioner did not
attempt to challenge the I-851, he requested relief from removal only in the form of
withholding of removal under INA § 241(b)(3). (See Doc. 1, Ex. J at 61). On July 26,
2016, ICE issued a final administrative removal order. (See Doc. 8-1, Ex. 3 at 9).
Within a month, Petitioner’s case was referred to the New Jersey Asylum Office to
begin adjudicating his request for withholding of removal. (See Doc. 1, Ex. N at 99).
Petitioner was found to have a reasonable fear of persecution upon return to Venezuela
and his case was referred to an Immigration Judge for review. (See id.; Doc. 8-1, Ex.
5 at 11-12).
      On November 2, 2016, Immigration Judge Walter A. Durling ordered
Petitioner’s removal to Costa Rica, but indicated Petitioner’s proceedings would be
reopened if removal to Costa Rica was not possible. (See Doc. 1, Ex. C at 40; Doc. 8-
1, Ex. 6 at 12). On December 18, 2016, an Immigration Judge reopened Petitioner’s
proceedings after the Costa Rican consulate issued a letter declaring Petitioner could
not be removed to Costa Rica. (See Doc. 1, Ex. N at 99). Petitioner’s application for
withholding of removal was granted by Judge Durling on March 20, 2017 and was
subsequently appealed by the Department of Homeland Security (“DHS”) to the Board
of Immigration Appeals (“BIA”) on April 18, 2017. (See Doc. 1, Ex. N at 95, 99; Doc.
8-1, Ex. 7 at 14-20). The BIA remanded Petitioner’s case to the Immigration Judge on
August 24, 2017 to determine whether his conviction constituted a “particularly serious
crime.” (See Doc. 8-1, Ex. 14 at 38-41.). On November 6, 2017, Judge Durling
vacated his earlier grant of withholding of removal, but nevertheless decided to defer
Petitioner’s removal to Venezuela pursuant to 8 C.F.R. §1208.17(a). (See Doc. 1, Ex.
G at 50; Doc. 8-1, Ex. At 21-26). DHS then appealed Judge Durling’s deferral of
removal decision to the BIA on November 29, 2017. (See id., Ex. N at 99). On
January 24, 2018, the BIA returned Petitioner’s case to the Immigration Judge because
a portion of the record was missing, and instructed that the appeal would be considered
once the complete record was received. (See Doc. 8-1, Ex. 15 at 44-46).
                                          2
        Petitioner requested review of his detention with ICE approximately four times
over the course of his pending withholding of removal proceedings. (See Doc. 1 at Ex.
G; Doc. 8-1 Ex. 9, 12, 13, 15). Each request was denied on the ground that his
immigration proceedings were still pending due to various appeals to the BIA.1 (See
id.).
        Based on the foregoing, Petitioner seeks relief pursuant to 28 U.S.C. § 2241.
(See Doc. 1, generally).         Petitioner contends that his continued detention is
unconstitutional. (See Docs. 1, 10, generally). The Government disputes that
Petitioner is entitled to relief. (See Doc. 8, generally). The § 2241 petition is now ripe
for disposition.
                                    II. Legal Standard
        Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only
when he “is in custody in violation of the Constitution or laws or treaties of the United
States.” 28 U.S.C. § 2241(c)(3). A federal court has jurisdiction over such a petition
if the petitioner is “in custody” and the custody is allegedly “in violation of the
Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3); Maleng
v. Cook, 490 U.S. 488, 490, 109 S. Ct. 1923, 104 L. Ed. 2d 540 (1989). As Petitioner
is currently detained within this Court’s jurisdiction, by a custodian within the Court’s
jurisdiction, and asserts that his continued detention violates due process, this Court
has jurisdiction over his claims. Spencer v. Kemna, 523 U.S. 1, 7, 118 S. Ct. 978, 140
L. Ed. 2d 43 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 494-95, 500,
93 S. Ct. 1123, 35 L. Ed. 2d 443 (1973); see also Zadvydas v. Davis, 533 U.S. 678,
699, 121 S. Ct. 2491, 150 L. Ed. 2d 653 (2001).



 1
         The December 5, 2017 decision to continue Petitioner’s detention appears to rest
         only on the basis that his case was pending on appeal before the BIA, even though
         the ICE Field Officer noted that Petitioner’s “criminal history demonstrates [he]
         pose[s] a potential public safety concern.” (See Doc. 8-1, Ex. 9 at 28).

                                               3
                                    III. Discussion
      The Third Circuit recently discussed the post-removal order detention statute at
issue in this case, 8 U.S.C. § 1231(a), in light of the Supreme Court’s decision in
Zadvydas, which held post-removal detention is presumptively reasonable for up to six
months, at which point continued detention is no longer reasonable if removal is not
“reasonably foreseeable.” 533 U.S. at 699, 703, 121 S.Ct. at 2503, 2505. In Guerrero-
Sanchez v. Warden York Cty. Prison, the Third Circuit invoked the canon of
constitutional avoidance to find that the construction of 8 U.S.C. § 1231(a)(6) entitles
an alien facing detention beyond the six-month period to be released on bond unless
the government establishes by clear and convincing evidence that the alien poses a
flight risk or danger to the community. 905 F.3d 208, 226 (3d Cir. 2018). Accordingly,
under 8 U.S.C. § 1231(a), the government may detain an alien subject to a final order
of removal who is in the process of withholding only proceedings and whose removal
is not imminent for six months before a bond hearing is necessitated. Id. However,
after six months of detention, the government must afford that individual a bond
hearing at which the government bears the burden of justifying ongoing detention by
clear and convincing evidence. Id. at 222 n.11.
      In this case, as conceded by the Government, the order of administrative removal
issued on July 26, 2016 is “administratively final” because it was entered after proper
notice, without appeal, and has not been revoked at any time. See Doc. 8 at 9
(“Sanchez-Sequera has a final order of removal as defined by 8 U.S.C. § 1228(b) and
the accompanying regulations.”); Guerrero-Sanchez, 905 F.3d at 216 (“A removal
order is unquestionably final when it is first entered.”) (citing 8 C.F.R. § 241.1).
Additionally, Petitioner’s removal is not reasonably foreseeable because of his inability
to be deported to Costa Rica and his pending withholding of removal proceedings.
Thus, Petitioner, who has been continuously detained by ICE for more than twenty-six
months, is entitled to a bond hearing.


                                           4
                                  IV. Conclusion
      For the above stated reasons, the § 2241 petition will be granted insofar as it
seeks an individualized bond hearing before an Immigration Judge.
      An appropriate order follows.


October 30, 2018                                /s/ A. Richard Caputo
Date                                            A. Richard Caputo
                                                United States District Judge




                                         5
